Benning, J.
By the Court. delivering the opinion.
The objection made to the showing for a continuance, is, that it exhibits a want of diligence in the applicant for the continuance.
Showings.for continuances are matters within the discretion of the Court. Perhaps, in this case, this Court if it had. sat in the place of the Court below, would not have granted the continuance; and still it might not be prepared to say, that the Court below abused its discretion.
But to what end was this writ of error brought ? Not to correct the error, if any, of the Court below. That is past correction. The continuance was granted, and the judgment granting it must execute itself, in spite of any • thing that this Court can do.
The question arises, then, is a case of this sort, a case for this Court at all. We think not. The Constitution says, that this Court “ shall be a Court alone for the trial and correction of errors.” The Act organizing the Court, says of it: " there shall be, and it is hereby established, a Court for the correction of errors.” I Kelly, V.
Now, what are cases appropriate to a Court for the correction of errors ? Cases, the errors in which, the Court can correct; not cases, the errors in which, the Court cannot correct — not cases, in which, the Court’s judgment must be merely futile.
*171We think, then, this, not a case for this Court. And, in future, such cases will be dismissed.
Cases in which, the continuance has been refused, stand upon a different footing.
Case dismissed.